THIRD DIVISION
                            ELLINGTON, P. J.,
                        ANDREWS and RICKMAN, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                    March 23, 2017




In the Court of Appeals of Georgia
 A17A0194. RIGGINS v. CITY OF ATLANTA et al.                                 JE-008

      ELLINGTON, Presiding Judge.

      Terry Riggins appeals from the order of the Superior Court of Fulton County

which dismissed her complaint alleging that the City of Atlanta and named City

employees acting in their official capacities violated the Georgia Whistleblower Act

(“GWA”), OCGA § 45-1-4, when they allegedly had her employment terminated for

complaining about irregularities in the City’s water system. The City argued, and the

superior court found, that Riggins’ suit was barred because she failed to comply with

the statutory requirement that a plaintiff provide ante litem notice before asserting

certain claims against a municipality pursuant to OCGA § 36-33-5. Riggins appeals,

contending that the municipal ante litem notice requirement does not apply to claims

brought pursuant to the GWA. For the following reasons, we agree.
      After this appeal was docketed in this Court and briefed, the Supreme Court of

Georgia addressed this issue in response to a certified question from the United States

District Court for the Middle District of Georgia, and it held “that the pre-suit notice

requirement contained in the municipal ante litem notice statute does not apply to a

whistleblower claim brought pursuant to the GWA.” West v. City of Albany, ___ Ga.

___ (Case No. S16Q1881) (2017 Ga. LEXIS 177) (March 6, 2017). Given this recent

precedent, we must conclude that Riggins was not required to provide the City with

ante litem notice of her GWA claim. Consequently, the superior court’s order must

be reversed.

      Judgment reversed. Andrews and Rickman, JJ., concur.




                                           2